 
Exhibit 10.1
 
 [logo.jpg]
 
October 15, 2010
 
Mr. Chuan Tao Zheng
 
Chairman and Chief Executive Officer
Dalian TOFA New Materials Development Co., Ltd
No 2-401-18 Gang Jing Park, Dandong Street, Zhongshan District, Dalian, China
116000
 
Dear Mr. Zheng;
 
We are pleased that Dalian TOFA New Materials Development Co., Ltd, a Dalian,
China-Based company ("TOFA" or the "Company") has, decided to retain Maxim Group
LLC ("Maxim") to provide general financial advisory and investment banking
services to the Company as set forth herein. This letter agreement ("Agreement")
will confirm Maxim's acceptance of such retention and set forth the terms of our
engagement.
 
1.   Retention. The Company hereby retains Maxim as its financial advisor and
investment banker to provide general financial advisory and investment banking
services, and Maxim accepts such retention on the terms and conditions set forth
in this Agreement. In connection with this Agreement, Maxim may provide certain
or all of the following services: (collectively referred to as the "Advisory
Services")
 
 
(a)
provide a valuation analysis of the Company including:

I.         Comparable company analysis; and
II.         Precedent transaction analysis
 

 
(b)
assist management of the Company and advise the Company with respect to its
strategic planning process and business plans including an analysis of markets,
positioning, financial models, organizational structure, and potential strategic
alliances;

 

 
(c)
assist the Company in the identification of and merger into a publicly reporting
shell (the "Shell") company in a reverse take-over transaction ("RTO");

 

 
(d)
assist management of the Company with the preparation of the Company's marketing
materials and investor presentations;

 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 2
Dalian TOFA New Materials Development Co., Ltd
October, 2010
 
 
(e)
work closely with the Company's management team to develop a set of long and
short-term goals with special focus on enhancing corporate and shareholder
value. This will include assisting the Company in determining key business
actions, including assistance with strategic partnership discussions and review
of financing requirements, intended to help enhance shareholder value; In this
regard, it is currently contemplated that the Company will, following completion
of the RTO, undertake an up to $20 million private financing followed by a
larger secondary offering or series of secondary offerings on a national U.S.
exchange. Of course any future financing plans of the Company are subject to a
multitude of factors, including but not limited to: (a) overall market
conditions, and (b) the future financial performance of the Company, etc. The
terms and conditions of any financings undertaken by the Company will be
memorialized in a separate letter of engagement (the "Letter of Engagement")
with Maxim in form substantially similar to the agreement provided in Exhibit B
which is to be executed immediately upon the closing of the RTO;

 
 
(f)
provide such other financial advisory and investment banking services upon which
the parties may mutually agree.

 
It is currently contemplated that the owners of the Shell will retain 3.25% of
the Company's equity ownership post-RTO and receive up to $260,000 in cash.
Prior to completion of the RTO, it is contemplated that Maxim will be a majority
owner of the Shell.
 
It is expressly understood and agreed that Maxim shall be required to perform
only such tasks as may be necessary or desirable in connection with the,
rendering of its services hereunder and therefore may not perform all of the
tasks enumerated above during the term of this Agreement. Moreover, it is
further understood that Maxim need not perform each of the above-referenced
tasks in order to receive the fees described in Section 3. It is further
understood that Maxim's tasks may not be limited to those enumerated in this
paragraph.
 
2.   Information. In connection with Maxim's activities hereunder, the Company
will cooperate with Maxim and furnish Maxim upon request with all information
regarding the business, operations, properties, financial condition, management
and prospects of the Company (all such information so furnished being the
"Information") which Maxim deems appropriate and will provide Maxim with access
to the Company's officers, directors, employees, independent accountants and
legal counsel. The Company represents and warrants to Maxim that all Information
made available to Maxim hereunder will be complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which such statements are or will
be made. The
 
 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 3
Dalian TOFA New Materials Development Co., Ltd
October, 2010


Company further represents and warrants that any projections and other
forward-looking information provided by it to Maxim will have been prepared in
good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable. The Company recognizes
and confirms that Maxim: (i) will use and rely primarily on the Information and
on information available from generally recognized public sources in performing
the services contemplated by this Agreement without having independently
verified the same; (ii) does not assume responsibility for the accuracy or
completeness of the Information and such other information; and (iii) will not
make an appraisal of any assets of the Company. Any advice rendered by Maxim
pursuant to this Agreement may not be disclosed publicly without Maxim's prior
written consent. Maxim hereby acknowledges that certain of the Information
received by Maxim may be confidential and/or proprietary, including Information
with respect to the Company's technologies, products, business plans, marketing,
and other Information which must be maintained by Maxim as confidential. Maxim
agrees that it will not disclose such confidential and/or proprietary
Information to any other companies in the industry in which the Company is
involved.


3.   Compensation. As consideration for Maxim's services pursuant to this
Agreement, Maxim shall be entitled to receive, and the Company agrees to pay
Maxim, the following compensation:
 
(a)
The Company shall pay to Maxim a non-refundable monthly fee of $10,000 (USD) for
the entire term of this Agreement (as further described in Section 8); however
in no event shall the Company pay fewer than six (6) monthly fee payments to
Maxim. The monthly fee payments are payable at the beginning of each month (the
initial monthly fee shall be due upon execution of this Agreement) and shall
continue to be due on the first day of each month until the termination of the
Agreement (subject to the minimum six month time period detailed in the
preceding sentence). The monthly fee payments shall be payable by wire or other
immediately available funds.. The fees enumerated in Exhibit B are separate and
apart from the monthly fee payments enumerated earlier in this  paragraph.

 


4.   Expenses.  In addition to payment to Maxim of the compensation set forth in
Section 3 hereof, the Company shall promptly upon request from time to time
reimburse Maxim for all reasonable expenses (including, without limitation, fees
and disbursements of counsel and all travel and other out-of-pocket expenses)
incurred by Maxim in connection with its engagement hereunder. Maxim will
provide the
 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 4
Dalian TOFA New Materials Development Co., Ltd
October, 2010


Company an invoice and copies of receipts pursuant to its expenses and such
expenses shall not exceed $2,500 per month without prior authorization of the
Company; provided that the foregoing limitation and consent shall not apply to
legal fees which shall be further capped at $10,000 without prior authorization
of the Company.
 
5.   Indemnification. The Company agrees to indemnify Maxim in accordance with
the indemnification and other provisions attached to this Agreement as Exhibit A
(the "Indemnification Provisions"), which provisions are incorporated herein by
reference and shall survive the termination or expiration of this Agreement.
 
6.   Future Rights. As additional consideration for its services hereunder and
as an inducement to cause Maxim to enter into this Agreement, if at any time
during the term of this Agreement or within twelve (12) months from the
effective date of the termination of this Agreement, the Company proposes to
effect a public offering of its securities on a US exchange, private placement
of securities or other financing, the Company shall offer to retain Maxim as
lead book running manager of such offering, or as its exclusive agent in
connection with such financing or other matter, upon such terms as the parties
may mutually agree, such terms to be set forth in a separate engagement letter
or other agreement between the parties. Such offer shall be made in writing in
order to be effective. The Company shill not offer to retain any other
investment banking firm in connection with any such offering or financing, on
terms more favorable than those discussed with Maxim without offering to retain
Maxim on such more favorable terms. Maxim shall notify the Company within 10
days of its receipt of the written offer contemplated above as to whether or not
it agrees to accept such retention. If Maxim should decline such retention, the
Company shall have no further obligations to Maxim, except as specifically
provided for herein.
 
7.   Other Activities. The Company acknowledges that Maxim has been, and may in
the future be, engaged to provide services as an underwriter, placement agent,
finder, advisor and investment banker to other companies in the industry in
which the Company is involved,. Subject to the confidentiality provisions of
Maxim contained in Section 2 hereof, the Company acknowledges and agrees that
nothing contained in this Agreement shall limit or restrict the right of Maxim
or of any member, manager, officer, employee, agent or representative of Maxim,
to be a member, manager, partner, officer, director, employee, agent or
representative of, investor in, or to engage in,. any other business, whether or
not of a similar nature to the Company's business, nor to limit or restrict the
right of Maxim to render services of any kind to any other corporation, firm,
individual or association. Maxim may, but shall not be required to, present
opportunities to the Company.
 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 5
Dalian TOFA New Materials Development Co., Ltd
October, 2010
 
8.   Term and Termination; Survival of Provisions. Either Maxim or the Company
may terminate this Agreement at any time upon 30 days' prior written notice to
the other party after the six (6) month anniversary of this Agreement. In the
event of such termination, the Company shall pay and deliver to Maxim: (i) all
compensation earned through the date of such termination ("Termination Date")
pursuant to any provision of Section 3 hereof, and (ii) all compensation which
may be earned by Maxim after the Termination Date pursuant to Section 3 hereof,
and shall reimburse Maxim for all expenses incurred by Maxim in connection with
its services hereunder pursuant to Section 4 hereof. Should the Agreement be
terminated by Maxim without cause, no fees shall be due and payable to Maxim
other than any fees that were paid up until the Termination Date. All such fees
and reimbursements due. to Maxim pursuant to the immediately preceding sentence
shall be paid to Maxim on or before the Termination Date (in the event such fees
and reimbursements are earned or owed as of the Termination Date) or upon the
closing of a financing (in the event. such fees are due pursuant to the terms of
Section 3 hereof). Notwithstanding anything expressed or implied herein to the
contrary: (i) any other agreement entered into between Maxim and the Company may
only be terminated in accordance with the terms thereof, notwithstanding an
actual or purported termination of this Agreement, and (ii) the terms and
provisions of Sections 3, 4, 5 (including, but not limited to, the
Indemnification Provisions attached to this Agreement and incorporated herein by
reference), 6, 8, 9, 10, 11, 15 and 17 shall survive the termination of this
Agreement.
 
9.   Notices. All notices (which will be provided in both English and Chinese)
will be in writing and will be effective when delivered in person or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:
 


To the Company:
Mr. Chuan Tao Zheng
Chairman and Chief Executive Officer ,
Dalian TOFA New Materials Development Co., Ltd
No 2-401-18 Gang Jing Park, Dandong Street, Zhongshan District, Dalian, China
116000
     

 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 6
Dalian TOFA New Materials Development Co., Ltd
October, 2010


To Maxim:
James Siegel, Esq.
Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
Attention: James Siegel Telephone: (212) 895-3508 Facsimile: (212) 895-3888
Mr. Clifford Teller
Maxim Group LLC
405 Lexington Avenue New York, NY 10174 Attention: Clifford Teller

 
10.   Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be fully performed therein, without" regard
to conflicts of law principles. The Company irrevocably submits to the exclusive
jurisdiction of any court of the State of New York or the United States District
Court for the Southern District of the State of New York for the purpose of any
suit, action or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated hereby, which is brought by or against
the Company, and agrees that service of process in connection with any such
suit, action or proceeding may be made upon the Company in accordance with
Section 9 hereof. The parties hereby expressly waive all rights to trial by jury
in any suit, action or proceeding arising under this Agreement.


11.   Amendments. This Agreement may not be modified or amended except in a
writing duly executed by the parties hereto.
 
12.   Headings. The section headings in this Agreement have been inserted as a
matter of reference and are not part of this Agreement.


13.   Successors and Assigns. The benefits of this Agreement shall inure to the
parties hereto, their respective successors and assigns and to the indemnified
parties hereunder and their respective successors and assigns, and the
obligations and liabilities assumed in this Agreement shall be binding upon the
parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither Maxim nor the Company shall
assign any of its obligations hereunder without the prior written consent of the
other party.
 
14.   No Third Party Beneficiaries. This Agreement does not create, and shall
not be construed as creating, any rights enforceable by any person or entity not
a party hereto, except those entitled to the benefits of the Indemnification
Provisions. Without limiting the foregoing, the Company acknowledges
 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 7
Dalian TOFA New Materials Development Co., Ltd
October, 2010


and agrees that Maxim is not being engaged as, and shall not be deemed to be, an
agent or fiduciary of the Company's stockholders or creditors or any other
person by virtue of this Agreement or the retention of Maxim hereunder, all of
which are hereby expressly waived.


15.   Waiver. Any waiver or any breach of any of the terms or conditions of this
Agreement shall not operate as a waiver of any other breach of such terms or
conditions or of any other term or condition, nor shall any failure to insist
upon strict performance or to enforce any provision hereof on any one occasion
operate as a waiver of such provision or of any other provision hereof or a
waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion.  Any waiver must be
in writing.
 
16.   Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile transmission, each of which shall be deemed to be an original
instrument, but all of which taken together shall constitute one and the same
agreement. Facsimile signatures shall be deemed to be original signatures for
all purposes.
 
17.   Hold Harmless. The Company agrees that any and all decisions, acts,
actions, or omissions contemplated by the advisory services detailed in Section
1 of this Agreement shall be the sole responsibility of the Company and its
management, and that the performance by Maxim of services hereunder will in no
way expose Maxim to any liability for any such decisions, acts, actions or
omissions of the company or management. It is understood and agreed that this
Section 17 is separate and distinct from the scope of the indemnification
provisions detailed in Exhibit A.
 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 8
Dalian TOFA New Materials Development Co., Ltd
October, 2010


 
If the terms of our engagement as set forth in this letter are satisfactory to
you, please confirm by signing and returning one copy of this letter, together
with a check or wire for $10,000 (USD) representing the initial monthly fee
payment in connection with the Agreement.
 
Very truly yours,
 
MAXIM GROUP LLC
 
 
By:  /s/ Karl Brenza

--------------------------------------------------------------------------------

Karl Brenza
Managing Director, Investment Banking
 
 
By:  /s/ Clifford A. Teller

--------------------------------------------------------------------------------

Clifford a. Teller
Executive Managing Director, Investment Banking




Agreed to and accepted this 20th day of October, 2010.




Dalian TOFA New Materials Development Co., Ltd.


By:  /s/ Chuan Tao Zheng

--------------------------------------------------------------------------------

Mr. Chuan Tao Zheng
Chairman of the Board and Chief Executive Officer
 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 1
Dalian TOFA New Materials Development Co., Ltd
October, 2010
 
Exhibit A
 
INDEMNIFICATION PROVISIONS
 
Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.
 
The Company agrees to indemnify and hold harmless Maxim and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, "Losses"), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Maxim's acting for the Company,
including, without limitation, any act or omission by Maxim in connection with
its acceptance of or the performance or non­performance of its obligations under
the Agreement between the Company and Maxim to which these indemnification
provisions are attached and form a part (the "Agreement"), any breach by the
Company of any representation, warranty, covenant or agreement contained in the
Agreement (or in any instrument, document or agreement relating thereto,
including any Agency Agreement), or the enforcement by Maxim of its rights under
the Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted. primarily and directly from
the gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of Maxim by
the Company or for any other reason, except to the extent that any such
liability is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted primarily and directly from such
Indemnified Party's gross negligence or willful misconduct.
 
These Indemnification Provisions . shall extend to the following persons
(collectively, the "Indemnified Parties"): Maxim, its present and former
affiliated. entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition .to any liability which the
Company may otherwise have to any Indemnified Party.
 
If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with, reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own* choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company's written consent. The Company shall not, without
the prior written consent of Maxim, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in' respect thereof, unless such
settlement, compromise or consent (i) includes, as an unconditional term
thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission by
 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 
 

--------------------------------------------------------------------------------

 
Page 2
Dalian TOFA New Materials Development Co., Ltd
October, 2010
 
or with respect to an Indemnified Party or an adverse statement with respect to
the character, professionalism, expertise or reputation of any Indemnified Party
or any action or inaction of any Indemnified Party.
 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Maxim in
connection with such transaction or transactions. Notwithstanding the foregoing,
in no event shall the amount contributed by all Indemnified Parties exceed the
amount of fees previously received by Maxim pursuant to the Agreement.
 
Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.
 
 
 
Members F1NRA & S1PC405 Lexington Ave. • New York, NY 10174 • tel (212) 895-3500
" (800) 724-0761 • fax (212) 895-3783 * www.maximnre.com
New York, NY • Long Island, NY • Redbank, NJ,
 
 

--------------------------------------------------------------------------------

 